FILED
                                              United States Court of Appeals
                 UNITED STATES COURT OF APPEALS       Tenth Circuit

                                 TENTH CIRCUIT                 March 6, 2015

                                                            Elisabeth A. Shumaker
                                                                Clerk of Court
EDWARD ALLAN BUCK,
        Plaintiff – Appellant,
v.                                                  No. 14-4063
AMERICAN QUARTER HORSE                     (D.C. No. 2:13-CV-00965-BSJ)
ASSOCIATION,                                          (D. Utah)

       Defendant – Appellee.




EDWARD ALLAN BUCK,
        Plaintiff – Appellant,
v.                                                  No. 14-4113
KENTUCKY HORSE RACING                      (D.C. No. 2:13-CV-00342-CW)
COMMISSION; ROBERT M. BECK,                           (D. Utah)
JR.; EDWARD S. BONNIE; F.
THOMAS CONWAY; TRACY
FARMER; WADE HOUSTON; NEIL
HOWARD; FRANK L. JONES, JR.;
FRANKLIN S. KLING, JR.; ALAN
LEAVITT; ELIZABETH S. LEVIN;
FOSTER NORTHROP; JOHN
PHILLIPS; MICHAEL PITINO; BURR
TRAVIS, JR.; JOHN T. WARD, JR.;
MARC A. GUILFOIL; SUSAN
SPECKERT,
      Defendants – Appellees.
                              ORDER AND JUDGMENT*


Before LUCERO, TYMKOVICH, and PHILLIPS, Circuit Judges.




                                        INTRODUCTION

    Edward Buck, a horse trainer and bridle producer, appeals the dismissal of two cases

he filed. In No. 14-4063, Buck sued the American Quarter Horse Association (AQHA),

alleging that AQHA violated the Sherman Act and various provisions of Texas law. The

district court granted AQHA’s motion to dismiss Buck’s amended complaint. In No. 14-

4113, Buck sued the Kentucky Horse Racing Commission and the members of the

Commission’s Board in their official and individual capacities, alleging that they

prohibited the use of bitless bridles—which Buck produces—without due process. The

district court dismissed Buck’s case after concluding (1) that it lacked subject-matter and

personal jurisdiction, (2) that Buck failed to state a claim, and (3) that the Eleventh

Amendment to the U.S. Constitution prohibited suit against the Commission and its board

members in their official capacities.


     * After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not be of material assistance in the determination
of this case. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1(G). The case is therefore ordered
submitted without oral argument.
    This order is not binding precedent except under the doctrines of law of the case, res
judicata, and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.

                                            -2-
    On appeal, Buck contends that the district court erred in dismissing his lawsuits. As a

pro se litigant, we view Buck’s pleadings liberally. See United States v. Pinson, 584 F.3d
972, 975 (10th Cir. 2009). But this liberal treatment is not without limits. Pro se parties

must follow the same rules of procedure that govern other litigants, Kay v. Bermis, 500
F.3d 1214, 1218 (10th Cir. 2007), and we will not take on the responsibility of serving as

the litigant’s attorney in constructing arguments and searching the record, Garrett v. Selby

Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005).

    We conclude below that Buck has not given us cause to question the district court’s

dismissals of these two cases. Exercising jurisdiction under 28 U.S.C. §1291, we affirm.1


                                      DISCUSSION

No. 14-4113

    In this case, Buck sued the Kentucky Horse Racing Commission and the

Commission’s board members (collectively, Defendants) in their individual and official

capacities. Buck asserted that, in 2002, the executive director of the Commission

permitted the use of Buck’s bitless bridle in horse racing in Kentucky. But in 2012, Buck

learned that Kentucky racing regulations expressly prohibit bitless bridles from racing.

Buck tried to get the Commission to change the regulations, but his efforts failed. He

asserted that the Commission and the Defendants: (1) violated his due process rights by


    1
      For both cases, we note that the district court did not prepare a separate document
entering judgment in accordance with Fed. R. Civ. P. 58(a). We consider judgment
entered in both cases as of 150 days from the orders in each case. Fed. R. Civ. P. 58(c). In
any case, neither party raises concern about the district court’s failure to enter separate
judgments.
                                            -3-
failing to hold hearings before prohibiting the use of bitless bridles in racing; (2) engaged

in deceptive trade practices in violation of Kentucky law; (3) unlawfully misrepresented

the approval of Buck’s bitless bridle to the public—a common law claim; and (4)

interfered with Buck’s prospective economic advantage—another common law claim. In

his complaint, Buck contended that the district court had jurisdiction under 28 U.S.C. §

1337, which provides jurisdiction for any civil action proceeding under any

Congressional act that regulates commerce or protects trade and commerce against

restraints and monopolies. The Commission and the Defendants moved to dismiss for (1)

a lack of subject-matter jurisdiction, (2) a lack of personal jurisdiction over the

Defendants in their individual capacities, (3) a sovereign immunity bar disallowing

Buck’s claims against the Commission and the Defendants in their official capacities, and

(4) a failure to state a claim upon which relief could be granted.

    The district court referred the case to a magistrate judge, who recommended that the

district court dismiss Buck’s complaint in its entirety for a lack of subject-matter

jurisdiction. The magistrate concluded that § 1337 did not provide subject-matter

jurisdiction, because Buck’s complaint did not concern an “Act of Congress regulating

commerce or protecting trade and commerce against restraints and monopolies.” 28

U.S.C. § 1337. The magistrate also recommended dismissal of claims against the

Commission and the Defendants in their official capacities because sovereign immunity

barred Buck’s lawsuit, and recommended dismissal for the Defendants in their individual

capacities because there was no personal jurisdiction and because Buck failed to state a

claim against them upon which relief could be granted. The district court adopted the

                                             -4-
magistrate’s recommendation to dismiss because of a lack of subject-matter and personal

jurisdiction and overruled Buck’s “internally contradictory, confused, and unavailing

objections.” R. at 275–77.

    We review de novo the district court’s grant of a motion to dismiss for lack of subject

matter jurisdiction. Woodmen of World Life Ins. Soc’y v. Manganaro, 342 F.3d 1213, 1216

(10th Cir. 2003). We presume that a cause lies outside the district court’s limited

jurisdiction. Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). The

party asserting jurisdiction has the burden to establish jurisdiction. Id.

    In his complaint, Buck alleged that § 1337 provided jurisdiction. But Buck did not

assert how his claims arose under a Congressional act that regulates commerce or

protects trade and commerce against restraints and monopolies. On appeal, Buck

contends that 15 U.S.C. § 3001 et seq. is the Congressional act required for jurisdiction

under § 1337. In § 3001, Congress passed a law “to regulate interstate commerce with

respect to wagering on horseracing.” Buck also invokes the Sherman Act, 15 U.S.C. § 1,

and the Federal Trade Commission Act, 15 U.S.C. § 45, as bases for subject-matter

jurisdiction. Buck did not raise these bases before the district court, thus waiving them on

appeal.2 See Anderson v. Commerce Constr. Servs., Inc., 531 F.3d 1190, 1198 (10th Cir.

2008) (“By not arguing this issue before the district court, [the plaintiff] waived it.”);

    2
      Even if Buck had asserted in the district court that 15 U.S.C. § 3001 was the
Congressional act providing jurisdiction under 28 U.S.C. § 1337, we would still reject his
claim that § 1337 provides subject-matter jurisdiction. His complaint focuses mainly on
the Commission’s decision to outlaw the bitless bridle from horse racing. Buck does not
challenge the validity, construction, or enforcement of a statute regulating commerce—a
prerequisite for jurisdiction under § 1337. Adams v. Int’l Bhd. of Boilermakers, Iron Ship
Builders, Blacksmiths, Forgers, & Helpers, 262 F.2d 835, 839 (10th Cir. 1958).
                                              -5-
Daigle v. Shell Oil Co., 972 F.2d 1527, 1539 (10th Cir. 1992) (stating that we have no

duty to consider waived arguments supporting subject-matter jurisdiction). To be sure, we

liberally construe Buck’s pleadings. But Buck’s pro se status “does not excuse the

obligation of any litigant to comply with the fundamental requirements of the Federal

Rules of Civil and Appellate Procedure.” Ogden v. San Juan Cnty., 32 F.3d 452, 455

(10th Cir. 1994). Because Buck fails to establish subject-matter jurisdiction, we affirm

the district court’s dismissal of this case.


No. 14-4063

    In this case, Buck sued the American Quarter Horse Association (AQHA), apparently

dissatisfied with the AQHA’s failure to enforce its rules about showing and judging

quarter horses at AQHA competitions. The district court dismissed without prejudice

Buck’s complaint for a lack of jurisdiction, insufficient service, and a failure to state a

claim. In Buck’s amended complaint, he alleged that the AQHA permitted animal abuse

by its judges’ failure to enforce AQHA’s rules and regulations. Buck alleged that AQHA’s

actions violated (1) the Sherman Act, 15 U.S.C. §§ 1 and 2; (2) some intentional tort

where AQHA breached its duty to comply with its rules; and (3) Texas law prohibiting

deceptive trade practices. Buck also alleged that AQHA’s actions constituted fraud and

intentional interference with his prospective economic advantage.

    AQHA moved the district court to dismiss Buck’s amended complaint under Fed. R.

Civ. P. 12(b)(6) for failure to state a claim. The district court granted AQHA’s motion

after hearing both parties’ arguments at a hearing. The district court’s order did not state

                                               -6-
the basis for its decision to grant AQHA’s motion to dismiss. At the hearing, the district

court stated that Buck “rapped on the wrong door” and needed “to make [his] point in

another location, not this one.” R. at 561–62.

    We review de novo the district court’s grant of a motion to dismiss. Albers v. Bd. of

Cnty. Comm’rs of Jefferson Cnty., Colo., 771 F.3d 697, 700 (10th Cir. 2014). In

reviewing the district court’s decision, we can affirm on any ground the record adequately

supports, so long as the parties have had a fair opportunity to address that ground.

Thomas v. City of Blanchard, 548 F.3d 1317, 1327 n.2 (10th Cir. 2008).

    We agree with AQHA that Buck failed to state any claims in his amended complaint

upon which relief may be granted. While a plaintiff does not have to set forth a prima

facie case for each element of each claim, he must set forth plausible claims that animate

the elements of his causes of action. Burnett v. Mortg. Elec. Registration Sys., Inc., 706
F.3d 1231, 1236 (10th Cir. 2013). Even after giving Buck wide latitude for his pleadings,

Buck’s amended complaint comes nowhere close to meeting this standard. Except for

bare, conclusory allegations, Buck’s amended complaint does not sufficiently allege a

claim upon which relief may be granted. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). On appeal, Buck repeats many of the conclusory allegations

he raised in his amended complaint. He does not address why the district court erred in

granting AQHA’s motion to dismiss. After reviewing the record and Buck’s briefing, we

find no error in the district court’s dismissal.



                                               -7-
                                CONCLUSION

We affirm the district court’s dismissals in No. 14-4063 and No. 14-4113.


                                             ENTERED FOR THE COURT



                                             Gregory A. Phillips
                                             Circuit Judge




                                       -8-